DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainer et al. (US  20140066689).
Regarding claim 1, Rainer discloses blood pump controller 20 configured to control a blood pump 12 which takes a blood into a pump chamber and supplies the blood taken into the pump chamber into a body of a user by a blood supply mechanism (Fig. 1, section 0017, Surgically implanted into the patient's abdominal cavity or pericardium 11 is the pumping portion 12 of a ventricular assist device. An inflow conduit (not visible) penetrating the left ventricle conveys blood into the pumping portion 12, and an outflow conduit 13 conveys blood from the pumping portion 12 to the patient's ascending thoracic aorta), the blood pump controller comprising: a controller body 21 connected to the blood pump by way of a drive cable 14 and configured to drive the blood pump (Figs. 1-2, section 0017, A power/communication cable extends from pumping portion outwardly of the patient's body via an incision to a compact controller. A power source, such as battery packs, worn on a belt about the patient's waist is connected with controller); a battery pack 22, 23 configured to store electricity and to supply stored electricity to the controller body (Section 0019, a single main battery which is replaceable by the user, and a backup battery capable of supporting full operation for a short period of time (e.g., 30 minutes). Housing receives a main battery and a backup battery); and a battery housing body 30, 36 having a slot in which the battery pack is housed and held (Figs. 3, 5, section 0020-0021, a main receptacle within housing for receiving main battery. A backup battery is received in a quasi-internal backup receptacle within housing. Backup receptacle includes a locking mechanism comprised of a threaded socket for receiving a threaded fastener that is retained on backup battery),  wherein the controller body is configured to function also as the battery housing body(Figs.  3, 5), the battery pack 23 has at least a first surface 35 on which an electricity-supply-side battery connection connector is disposed (Fig. 5, section 0023, A power connector within backup receptacle meets with power terminals on backup battery), the slot 36 has at least a second surface on which an electricity-receiving-side battery connection 41 connector is disposed (Fig. 5, section 0023, A power connector within backup receptacle meets with power terminals on backup battery), the battery pack and the battery housing body are configured such that, in a state where the battery pack is housed in the slot, an electrical connection is made between the electricity- supply-side battery connection connector and the electricity-receiving-side battery connection connector which form a pair of battery connection connectors, and the first surface and the second surface opposedly face each other (Fig. 5, section 0023, A power connector within backup receptacle  meets with power terminals on backup battery), and a first sealing member 38 is attached to at least either one of the first surface 35 or the second surface 37 and is configured to provide sealing such that the first sealing member surrounds the pair of battery connection connectors in a state where the battery pack is housed in the slot and the first surface and the second surface opposedly face each other (Fig. 5, section 0021, Backup receptacle includes a locking mechanism comprised of a threaded socket for receiving a threaded fastener 38 that is retained on backup battery).
Concerning claim 2, Rainer discloses blood pump controller 20 configured to control a blood pump 12 which takes a blood into a pump chamber and supplies the blood taken into the pump chamber into a body of a user by a blood supply mechanism (Fig. 1, section 0017, Surgically implanted into the patient's abdominal cavity or pericardium 11 is the pumping portion 12 of a ventricular assist device. An inflow conduit (not visible) penetrating the left ventricle conveys blood into the pumping portion 12, and an outflow conduit 13 conveys blood from the pumping portion 12 to the patient's ascending thoracic aorta), the blood pump controller comprising: a controller body 21 connected to the blood pump by way of a drive cable 14 and configured to drive the blood pump (Figs. 1-2, section 0017, A power/communication cable extends from pumping portion outwardly of the patient's body via an incision to a compact controller. A power source, such as battery packs, worn on a belt about the patient's waist is connected with controller); a battery pack 22, 23 configured to store electricity and to supply stored electricity to the controller body (Section 0019, a single main battery which is replaceable by the user, and a backup battery capable of supporting full operation for a short period of time (e.g., 30 minutes). Housing receives a main battery and a backup battery); and a battery housing body 30, 36 having a slot in which the battery pack is housed and held (Figs. 3, 5, section 0020-0021, a main receptacle within housing for receiving main battery. A backup battery is received in a quasi-internal backup receptacle within housing. Backup receptacle includes a locking mechanism comprised of a threaded socket for receiving a threaded fastener that is retained on backup battery),  wherein the controller body and the battery housing body are connected to each other by a given connection cable (Figs. 1, section 0017, A power source, such as battery packs, worn on a belt about the patient's waist is connected with controller), the battery pack 23 has at least a first surface 35 on which an electricity-supply-side battery connection connector is disposed (Fig. 5, section 0023, A power connector within backup receptacle meets with power terminals on backup battery), the slot 36 has at least a second surface on which an electricity-receiving-side battery connection 41 connector is disposed (Fig. 5, section 0023, A power connector within backup receptacle meets with power terminals on backup battery), the battery pack and the battery housing body are configured such that, in a state where the battery pack is housed in the slot, an electrical connection is made between the electricity- supply-side battery connection connector and the electricity-receiving-side battery connection connector which form a pair of battery connection connectors, and the first surface and the second surface opposedly face each other (Fig. 5, section 0023, A power connector within backup receptacle  meets with power terminals on backup battery), and a first sealing member 38 is attached to at least either one of the first surface 35 or the second surface 37 and is configured to provide sealing such that the first sealing member surrounds the pair of battery connection connectors in a state where the battery pack is housed in the slot and the first surface and the second surface opposedly face each other (Fig. 5, section 0021, Backup receptacle includes a locking mechanism comprised of a threaded socket for receiving a threaded fastener 38 that is retained on backup battery).
With respect to claim 4, Rainer discloses a guide which guides a lower end protruding portion formed on a lower end of the battery pack 35 is disposed on a slot lower portion which forms a lower portion of the slot 36 (Fig. 5), and a latching mechanism 37 which engages with an upper end protruding portion 38 formed on an upper end of the battery pack and latches an upper end side of the battery pack is disposed on a slot upper portion which forms an upper portion of the slot (Fig. 5, section 0021, Backup receptacle includes a locking mechanism comprised of a threaded socket for receiving a threaded fastener 38 that is retained on backup battery).
With respect to claim 7, Rainer discloses in a case where the blood pump controller is operated in a battery drive mode, a cable of an electric system pulled out from the controller body to an outside is only the drive cable (Figs. 1, section 0017, A power source, such as battery packs, worn on a belt about the patient's waist is connected with controller).
Regarding claim 8, Rainer discloses a blood pump configured to take a blood into a pump chamber and supply the blood taken into the pump chamber into a body of a user by a blood supply mechanism (Fig. 1, section 0017, Surgically implanted into the patient's abdominal cavity or pericardium 11 is the pumping portion 12 of a ventricular assist device. An inflow conduit (not visible) penetrating the left ventricle conveys blood into the pumping portion 12, and an outflow conduit 13 conveys blood from the pumping portion 12 to the patient's ascending thoracic aorta); a drive cable 14 connected to the blood pump 12 (Figs. 1-2, section 0017, A power/communication cable extends from pumping portion outwardly of the patient's body via an incision to a compact controller. A power source, such as battery packs, worn on a belt about the patient's waist is connected with controller); and a blood pump controller 15, 20 connected to the drive cable and configured to control the blood pump, wherein the blood pump controller is the blood pump controller described in claim 1 (Section 0019, System includes a housing that incorporates an electronic controller for performing typical controller functions including user interface, alarm, pump control and monitoring, power control and monitoring, etc., a single main battery which is replaceable by the user, and a backup battery capable of supporting full operation for a short period of time).
Claim Objections
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792